 



Exhibit 10.5
ALLIS-CHALMERS ENERGY INC.
EMPLOYEE PERFORMANCE AWARD AGREEMENT
Pursuant to the terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan
     1. Grant of Performance Award. Allis-Chalmers Energy Inc., a Delaware
corporation (“Company”), hereby grants to                    (“Participant”)
performance awards in the form of [xx,xxx] shares (the “Performance Award”) of
common stock, $0.01 par value per share, of the Company (“Common Stock”),
subject to meeting the Performance Objectives as described in Section 4 hereof,
and in accordance with the terms and conditions of this document. This
Performance Award Agreement is dated as of [xx/xx/xx]. The Performance Award in
the form of Common Stock is awarded pursuant to and to implement in part the
Allis-Chalmers Energy Inc. 2006 Incentive Plan (as amended and in effect from
time to time, the “Plan”) and is subject to the restrictions, forfeiture
provisions and other terms and conditions of the Plan, which is hereby
incorporated herein and is made a part hereof, and this Performance Award
Agreement. By execution of this Performance Award Agreement, Participant agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan as implemented by the Performance Award Agreement, together with all rules
and determinations from time to time issued by the Committee pursuant to the
Plan. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided. All references to specified paragraphs pertain
to paragraphs of this Performance Award Agreement unless otherwise provided.
     2. Settlement of Performance Award. The stock certificate(s) evidencing the
Performance Award shall not be issued or registered on the Company’s books and
records until the Performance Objectives set forth in paragraph 4 below have
been met by the Participant and approved by the Committee and all other
restrictions contained in this Performance Award Agreement have lapsed. Upon
resolution by the Committee that the Participant has achieved the Performance
Objectives, and subject to the other terms and conditions of this Performance
Award Agreement, the Company will promptly issue a stock certificate with
respect to the vested portion of the shares of the Performance Award for which
the Performance Objectives have been met.
     3. Risk of Forfeiture. Participant shall immediately forfeit all rights to
any Performance Award which have not vested and with respect to which the
Performance Objectives have not been met or in the event of termination,
resignation, or removal of Participant from employment with the Company or any
Affiliate under circumstances that do not cause Participant to become fully
vested, under the terms of the Plan.
     4. Performance Objectives. Subject to the provisions of this Performance
Award Agreement including, without limitation, the following provisions of this
Paragraph 4, the Performance Award shall vest upon Participant meeting
performance criteria based on any one or more of the Performance Objectives
described below, as more specifically determined by the Compensation Committee
and approved by the Board of Directors of the Company:
(i) increase in earnings per share; (ii) increase in price per share,
(iii) increase in revenues; (iv) increase in cash flow; (v) return on net
assets; (vi) return on assets; (vii) return on investment; (viii) return on
equity; (ix) economic value added; (x) gross margin; (xi) net income;
(xii) pretax earnings; (xiii) pretax earnings before interest, depreciation,
depletion and amortization; (xiv) pretax

- 1 -



--------------------------------------------------------------------------------



 



operating earnings after interest expense and before incentives, service fees,
and extraordinary or special items; (xv) operating income; (xvi) total
stockholder return; (xvii) debt reduction
Any of the above goals may be determined on an absolute or relative basis or as
compared to the performance of a published or special index of companies as
determined by the Compensation Committee.
The period from the date hereof until Performance Awards have become one hundred
percent (100%) vested and the Committee has determined that such Performance
Objectives have been met shall be referred to as the “Restricted Period.”
     5. Transferability. During the Restricted Period, the Participant shall not
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any right, title or interest in the Performance Award prior to vesting in
accordance with this Performance Award Agreement. Upon receipt by the
Participant of stock certificate(s) representing the vested shares pursuant to
Paragraph 2 above, the Participant may hold or dispose of the shares represented
by such certificate(s), subject to compliance with (i) the terms and conditions
of the Plan and this Performance Award Agreement, (ii) applicable federal or
state securities laws or other applicable law, (iii) applicable rules of any
exchange on which the Company’s securities are traded or listed, and (iv) the
Company’s rules or policies as established by the Company in its sole
discretion.
     6. No Ownership Rights. Prior to the vesting of the Performance Award, the
Participant shall not have any rights with respect to the shares of Common Stock
represented by the Performance Award hereunder including the right to vote the
shares of Common Stock and the right to receive any dividends.
     7. Termination of Employment. If employment of Participant by the Company
or any Affiliate is terminated for any reason, including death, disability or
retirement, all Performance Awards outstanding at the time of such termination
and all rights thereunder shall be forfeited and no further vesting shall occur.
     8. Change in Control.
     (a) Change in Control. Upon the occurrence of a Change in Control (as
defined in the Plan), all restrictions and conditions of the Performance Award
shall automatically be waived without any required action by the Company,
Committee or the Board with the result that the Performance Award shall be fully
vested and the restrictions thereon shall have lapsed.
     (b) Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Participant to transfer and deliver to Company all unvested
shares of the Performance Award hereunder with respect to which the restrictions
have not lapsed in exchange for an amount equal to the “cash value” (defined
below) of such shares of the Performance Award. Such right shall be exercised by
written notice to Participant. The cash value of such shares of the Performance
Award shall equal the “market value” (defined below) per share, multiplied by
the number of unvested shares of the Performance Award hereunder with respect to

- 2 -



--------------------------------------------------------------------------------



 



which the restrictions have not lapsed. For purposes of the preceding sentence,
“market value” per share shall mean the higher of (i) the average of the Fair
Market Value per share of Common Stock on each of the five trading days
immediately following the date a Change in Control is deemed to have occurred or
(ii) the highest price, if any, offered in connection with the Change in
Control. The amount payable to Participant by Company pursuant to this Section
8(b) shall be paid in cash or by certified check and shall be reduced by any
taxes required to be withheld.
     9. Reorganization of Company and Subsidiaries. The existence of the
Performance Awards shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Performance Award or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
     10. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Performance Award Agreement.
     11. Certain Restrictions. By executing this Performance Award Agreement,
Participant agrees that if at the time of delivery of certificates representing
the Performance Award is not covered by an effective registration statement
filed under the Securities Act of 1933 (“Act”), the certificates so delivered
may contain such legends as the Company shall require and the Participant will
acquire the shares of the Performance Award for Participant’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Participant will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Performance Award Agreement. Participant agrees that the Company shall not be
obligated to take any affirmative action in order to cause the issuance or
transfer of shares of the Performance Award hereunder to comply with any law,
rule or regulation that applies to the shares of Common Stock subject to this
Performance Award Agreement.
     12. Amendment and Termination. The Performance Award Agreement may not be
terminated by the Board or the Committee at any time without the written consent
of Participant. This Performance Award Agreement may be amended in writing by
the Company and Participant, provided the Company may amend this Performance
Award Agreement unilaterally (i) if the amendment does not adversely affect the
Participant’s rights hereunder in any material respect, (ii) if the Company
determines that an amendment is necessary to comply with Rule 16b-3 under the
Exchange Act or other applicable law, or (iii) if the Company determines that an
amendment is necessary to meet the requirements of the Code or to prevent
adverse tax consequences to the Participant. No amendment or termination of the
Plan will adversely affect the rights and privileges of Participant under this
Performance Award Agreement or to the Common Stock granted hereunder without the
written consent of Participant.

- 3 -



--------------------------------------------------------------------------------



 



     13. No Guarantee of Employment. Neither this Performance Award Agreement
nor the Performance Award evidenced hereby shall confer upon Participant any
right with respect to continuance of employment or other service with the
Company or any Affiliate, nor shall it interfere in any way with any right
Company or any Affiliate would otherwise have to terminate such Participant’s
employment or other service at any time.
     14. Tax Matters.
     (a) Company shall have the right to (i) make deductions from the number of
shares of Common Stock otherwise deliverable upon vesting of the Performance
Award and satisfaction of the conditions precedent under this Performance Award
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.
     (b) Under Section 83 of the Code, the difference between the purchase price
paid, if any, for the shares of Performance ``Award and their fair market value
on the date of vesting when any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. Participant may
elect to be taxed at the effective time of this award when the shares are
acquired rather than when such shares vest and cease to be subject to such
forfeiture restrictions by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the date hereof.
If such an election is made, Participant will have to make a tax payment to the
extent the purchase price, if any, is less than the fair market value of the
shares on the date hereof. No tax payment will have to be made to the extent the
purchase price, if any, is at least equal to the fair market value of the shares
on the date hereof. Failure to make this filing within the thirty (30) day
period will result in the recognition of ordinary income by you as the shares of
Restricted Stock vest and the forfeiture restrictions lapse.
     PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY SECTION 83(b) ELECTION.
     (c) Neither Company nor the Board or Committee makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person eligible for the benefits under this Performance Award Agreement.
     15. Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any Performance Award shall be subject to all of the
terms, conditions and restrictions of this Performance Award Agreement and the
Plan.
     16. Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of

- 4 -



--------------------------------------------------------------------------------



 



communications) in connection with this and any other award made or offered by
the Company. Electronic delivery may be via a Company electronic mail system or
by reference to a location on a Company intranet to which Participant has
access. Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
     17. Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement, and this Performance Award
Agreement shall be construed and enforced as of the illegal, invalid, or
unenforceable provision had never been included herein.
     18. Governing Law. This Performance Award Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.

                      COMPANY:    
 
                    ALLIS-CHALMERS ENERGY INC.    
 
               
 
  By:                               Printed Name:        
 
               
 
  Title:                          
 
                    PARTICIPANT:    
 
               
 
  By:                          
 
      (signature)        

- 5 -